UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7150


EUGENE JEROME CUNNINGHAM,

                Petitioner - Appellant,

          v.

DARLENE DREW, Warden – FCI Bennettsville,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:11-cv-03179-CMC)


Submitted:   January 22, 2014             Decided:   January 29, 2014


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Jerome Cunningham, Appellant Pro Se.           Barbara Murcier
Bowens, Assistant United States Attorney,            Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene      Jerome   Cunningham     appeals       from   the    district

court’s order denying his motion to void its earlier judgment

under Fed. R. Civ. P. 60(b)(4).             We have reviewed the record and

find no reversible error.            See Wendt v. Leonard, 431 F.3d 410,

412-13   (4th   Cir.    2005)   (providing      standard      in    Rule   60(b)(4)

action).      Accordingly,      we   affirm    the   challenged       order.      We

dispense   with       oral   argument    because       the    facts    and     legal

contentions     are   adequately     presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2